Citation Nr: 0415838	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a fracture of the right wrist, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left forearm, with injury to 
Muscle Group VII, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable evaluation for bone graft of 
the right iliac crest.

5.  Entitlement to a compensable evaluation for bone graft of 
the left iliac crest.

6.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the right knee.

7.  Entitlement to a separate evaluation for residual scars 
of the right wrist fracture.  

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for each of his service-connected disabilities, as 
well as his claim for a total rating based on individual 
unemployability due to service-connected disability.  

The issues of entitlement to a separate evaluation for 
residual scars of the right wrist fracture and a total rating 
based on individual unemployability due to service-connected 
disability are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.




FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's right wrist is fused in a neutral position, 
and unfavorable ankylosis has not been documented.

3.  PTSD is manifested by depression, irritability and social 
isolation.  There is no evidence of panic attacks or sleep 
impairment.

4.  The veteran has no limitation of motion of the left 
wrist, and the residuals of the shell fragment wound of the 
left forearm are not more than moderate.

5.  The 12-centimeter scar of the right iliac crest is not 
tender or adherent, and is not productive of any functional 
impairment.

6.  The 8-centimeter scar of the left iliac crest is not 
tender or adherent, and is not productive of any functional 
impairment.

7.  A right knee scar, if present, is not tender or adherent, 
and results in no functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
postoperative residuals of a right wrist fracture have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5053 (2003).

2.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the left forearm, 
Muscle Group VII, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5307 (2003).

4.  The criteria for a compensable evaluation for bone graft 
donor site scar of the right iliac crest have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (as in effect both before and after 
August 30, 2002).

5.  The criteria for a compensable evaluation for bone graft 
donor site scar of the left iliac crest have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (as in effect both before and after 
August 30, 2002).

6.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (as in effect both before 
and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
statute expanded the duty of the VA to notify the claimant 
and the representative, if any, of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a claimant in developing the evidence 
necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  A rating decision apprised the appellant of the 
reasons and bases for the VA decision.  A statement of the 
case apprised the appellant of the law applicable in 
adjudicating the appeal.  By letter dated in July 2002, the 
RO informed the appellant what evidence he needed to submit 
and the development the VA would undertake.  The appellant 
was also advised to send the information describing 
additional evidence or the evidence itself to the VA, and 
that such evidence should be submitted within 30 days of the 
date of the letter.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Board observes that a recently enacted law 
permits the VA to render a decision prior to the expiration 
of the time period the veteran was given to submit additional 
evidence.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  The correspondence 
reflects that the appellant's representative received a copy.  
There is no indication that this correspondence was returned 
as undeliverable.  As such, the Board finds that the VA's 
duty to notify the appellant of the information and evidence 
necessary to substantiate the claim, as well as the actions 
expected of him and those the VA would provide, have been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 14 Vet. App 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, because the 
VCAA notice was provided to the appellant prior to the 
initial AOJ adjudication denying the claims, the timing of 
the notice does comply with the express requirements of the 
law as found by the Court in Pelegrini.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records 
and post-service VA examinations.  The appellant has not 
indicated that there is any additional evidence that could be 
obtained.  Accordingly, the Board finds that all information 
and evidence have been developed to the extent possible and 
that no prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

The service medical records disclose that the veteran 
received a shrapnel wound to the right knee in March 1968.  
He was initially treated in the field and then evacuated for 
further treatment.  

The veteran was examined by the VA in May 1970.  He reported 
that he sustained a shell fragment wound to the left forearm 
in January 1968.  He related that the wound was debrided, but 
the fragment was not found.  He indicated that he had been 
taken care of as an outpatient and that the wound had healed 
OK.  He also stated that he sustained a shell fragment wound 
to the right knee in March 1968.  An examination revealed a 1/4 
inch superficial scar on the left forearm.  There was a 1/2 
inch scar on the right knee at the upper outer margin of the 
patella.  No joint involvement was noted.  The pertinent 
diagnosis was scars of shell fragment wounds of the left 
forearm and right knee.

A VA psychiatric examination was conducted in December 2002.  
The veteran related that he had few social contacts.  He 
spent much of his day reading or watching television.  He had 
given up most of his hobbies because he had a lot of pain on 
walking.  He was able to manage his self-care.  He noted that 
he had worked for seventeen years as a shop helper at an 
automobile dealer.  He maintained that he had stopped working 
in 1991 because the dealership went out of business.  He had 
tried to work at another dealership, but it was not the same 
since he did not know anyone.  He claimed he had felt 
comfortable at the dealership where he had worked for many 
years.  It was reported that the veteran had not taken 
psychiatric medication since 1997.  

The veteran asserted that he experienced daily intrusive 
distressing recollections of Vietnam combat situations, and 
indicated that he felt quite guilty about having lived 
through them.  He stated that he became nervous when 
confronted by things that reminded him or Vietnam.  He 
described himself as being hyper-reactive to abrupt, loud 
noises.  He indicated that he slept for eight hours a day and 
did not have nightmares.  He related that he was socially 
isolated and had little interest in leisure activities.  He 
became very tearful when remembering Vietnam.  He was noted 
to be frequently irritable and fatigued, but his 
concentration was reasonably good.  His mood was often 
depressed.  

On mental status evaluation, the veteran was casually, 
cleanly and reasonably neatly dressed.  He was alert and 
cooperative.  He was oriented to time, place and person.  His 
psychomotor activity was within normal limits.  His speech 
was clear, bright and of normal volume and articulation.  His 
affect was mood congruent and he did not show signs of 
irritation.  He was frequently sad and sometimes on the brink 
of tears.  His thought process was goal-oriented and he had 
no derailment, loose or clanging associations, thought 
blocking or neologisms.  He had no signs of delusional or 
frankly paranoid belief systems.  The pertinent diagnoses 
were PTSD, chronic; and pain disorder, with both 
psychological factors and a general medical condition.  The 
Global Assessment of Functioning score was 50.  The examiner 
commented that the veteran's psychological problems appeared 
marginally increased by his more recent head surgeries and 
medical problems.  The veteran was experiencing a moderate 
number and frequency of symptoms.  The examiner added that, 
psychologically, the veteran had the ability to work, but his 
symptoms had and would cause moderate interference in his 
ability to interact effectively and work efficiently.  

The veteran was afforded a VA examination of the joints in 
December 2002.  It was reported that he had undergone five 
operations o the right wrist with donor sites from both iliac 
crests.  It was indicated that he had fusion of the right 
wrist.  He stated that he had problems with any repetitive 
use.  Grip and grasp had some weakness and there was 
stiffness in the right wrist that prevented him from doing 
repetitive use and repetitive motions involving the right 
hand and wrist.  The veteran was not wearing a brace.  On 
examination, there was some deformity in the right hand from 
the multiple surgeries.  The wrist was fused in the neutral 
position.  There was no motion in the wrist joint itself.  He 
had a little bit of diminished grip and grasp because of the 
stiffness of the wrist, but otherwise had excellent, full 
range of motion in the right elbow.  The diagnosis was 
residuals of a fracture of the right wrist with right wrist 
fusion.  The examiner commented that the right wrist fusion 
would prevent certain activities as far as work was 
concerned, and that anything requiring repetitive use of the 
hand and wrist would be more difficult, but it would not 
preclude sedentary activity.

A VA examination of the muscles was conducted in December 
2002.  The veteran reported that he sustained shell fragment 
wounds to his left forearm and his right knee.  There was no 
bone injury and no other joint problem with the knee.  It was 
indicated that the wounds to the left forearm and right knee 
did not preclude the veteran from working or doing normal 
activities.  He did not wear a brace.  An examination 
revealed a punctuate wound to the left forearm and the right 
knee.  The left forearm involved Muscle Group VII.  There was 
no evidence of muscle, artery or nerve involvement.  No bone 
damage was reported.  The veteran had full range of motion in 
the left elbow and left wrist.  He had normal strength, 
normal grip and normal grasp.  There was a superficial wound 
to the right knee.  The veteran's knee problems were 
unrelated to this wound.  The examiner noted that the 
veteran's internal derangement problem was not related to the 
wound.  The diagnoses were residuals of a shell fragment 
wound to the left forearm, involving Muscle Group VII, and 
residuals of a shell fragment wound to the right knee.  The 
examiner concluded that more likely than not, there was no 
disability associated with these wounds.  He added that any 
knee disability was related to separate problems and not the 
shell fragment wound.  He concluded that the wounds should 
not preclude him from working or doing sedentary activities.

On VA examination of the bones in December 2002, the veteran 
reported that he had a little bit of aching and some 
tenderness involving the anterior iliac crests.  He also 
noted a little sensitivity with belt wear.  An examination 
showed scars from the donor sites of both anterior right and 
anterior left iliac crests.  The diagnosis was donor site, 
bilateral iliac crests.

The veteran was afforded a VA examination for his scars in 
December 2002.  An examination revealed a 0.5 cm scar on the 
antecubital area of the left forearm.  The right iliac crest 
had a well-healed 12 cm oblique scar.  The left iliac crest 
had an 8 cm oblique scar.  There was a 12 cm well-healed 
oblique scar of the right hip.  There was no visible scar on 
the right knee.  On the posterior aspect of the right hand, 
there was a 15 cm scar.  There was also a 5 cm scar over the 
posterior aspect of the right wrist.  With respect to all the 
scars except those on the right hand and right wrist, there 
was no tenderness or adherence, and the texture was normal.  
No ulceration or breakdown of the scars was noted.  There was 
no elevation or depression, and there was no loss of 
underlying tissue.  There was no inflammation, edema or 
keloid formation.  The color of the scars compared to normal 
skin was lighter.  There was no disfigurement by the scars, 
and no limitation of function.  

An examination of the 15 cm scar on the posterior aspect of 
the right hand revealed that there was tenderness over the 
scar in the entire length.  The texture of this scar was 
rough.  There was disfigurement by the scar.  It was 
indicated that the veteran could feel a pulling sensation in 
the scar with any type of hand movement.  There was no 
adherence, ulceration or breakdown.  No loss of underlying 
tissue was reported, and there was no elevation or 
depression.  No inflammation, edema or keloid formation was 
noted.  The color of the scar compared to normal skin was 
lighter.  With respect to the scar on the posterior aspect of 
the right wrist, there was no tenderness or adherence.  The 
texture was normal.  No ulceration or breakdown of the skin 
was noted.  There was no elevation or depression of the scar.  
No loss of underlying tissue was reported, and there was no 
inflammation, edema or keloid formation.  The color of the 
scar compared to normal skin was lighter.  There was 
disfigurement caused by the scar.  The veteran could feel a 
pulling sensation with any type of hand movement.  The 
diagnoses were shrapnel injuries to the left forearm, right 
hand and wrist, with residual scar formation; shell fragment 
wound of the right knee with no visible scar; and status post 
bone grafts from the right iliac crest, the left iliac crest 
and the posterior aspect of the right hip with residuals.

The veteran was afforded a general medical examination by the 
VA in December 2002.  On examination, it was noted that the 
veteran was right-handed.  Following an examination, the 
diagnoses were right wrist injury; PTSD; chronic obstructive 
pulmonary disease; peripheral vascular disease; and coronary 
artery disease.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

	A.  Postoperative residuals of a right wrist fracture 

A 100 percent evaluation may be assigned for wrist 
replacement (prosthesis) for 1 year following implantation of 
prosthesis.  A 40 percent evaluation may be assigned for the 
major extremity with chronic residuals consisting of severe, 
painful motion or weakness in the affected extremity.  
Diagnostic Code 5053.

A 50 percent evaluation may be assigned for unfavorable 
ankylosis of the wrist major extremity in any degree of 
palmar flexion, or with ulnar or radial deviation.  A 40 
percent evaluation may be assigned for any other position 
except favorable.  Diagnostic Code 5214 (2003).  

The veteran asserts that a higher rating should be assigned 
for his right wrist disability.  The 40 percent evaluation 
now in effect is the maximum schedular rating for wrist 
prosthesis of the major extremity.  In order to assign a 
higher rating, the Board may look to other provisions of the 
Rating Schedule.  In this case, the wrist disability could 
also be evaluated based on ankylosis.  A 50 percent 
evaluation requires unfavorable ankylosis.  The record 
demonstrates that the veteran's right wrist is fused in the 
neutral position.  Since the wrist is not ankylosed in an 
unfavorable position, there is no basis for a higher rating 
to be assigned for the orthopedic residuals of the right 
wrist fracture.  The Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's assertions regarding the severity of the 
residuals of the right wrist fracture.  Therefore, the weight 
of the evidence is against the claim for a higher rating for 
residuals of a right wrist fracture.

	B.  PTSD 

      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The VA psychiatric examination conducted in December 2002 
establishes that the veteran was fully oriented and 
relatively well groomed.  There was no indication of any 
paranoid ideation or panic attacks.  The Board acknowledges 
that he was sad and depressed, and he did lead an isolated 
life, having few social contacts.  The examiner assigned a 
Global Assessment of Functioning score of 50.  In assessing 
the evidence of record, it is important to note that the GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32).  The Board observes that a Global 
Assessment of Functioning score in ranging from 41 to 50 is 
defined as "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  See 
Richard, 9 Vet. App. 266.  It is also significant to point 
out that the examiner opined that the veteran's symptoms were 
moderate.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
regarding the severity of his PTSD.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for an increased rating for PTSD.  

	C.  Shell fragment wound to the left forearm

A 20 percent evaluation may be assigned for a moderately 
severe injury to Group VII on the nondominant extremity.  
Function:  Flexion of wrist and fingers.  Muscles arising 
from internal condyle of humerus:  Flexors of the carpus and 
long flexors of fingers and thumb; pronator.  When moderate, 
a 10 percent evaluation may be assigned.  Diagnostic Code 
5307.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  (b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A slight disability of muscles anticipates the following.  
(i) Type of injury.  Simple wound of muscle without 
debridement or infection.  (ii) History and complaint.  
Service department record of superficial wound with brief 
treatment and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section.  (iii) Objective 
findings.  Minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

A moderate disability of the muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  Service department 
record or other evidence of in-service treatment for the 
wound.  Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
by paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
(iii)  Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

A moderately severe disability of muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe disability of muscles anticipates the following:  
(i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  (Authority: 38 U.S.C. 1155) [29 FR 
6718, May 22, 1964, as amended at 43 FR 45349, Oct. 2, 1978; 
62 FR 30235, June 3, 1997].

The Board acknowledges that the available service medical 
records do not contain any information concerning the wound 
to the left forearm.  The Board notes, however, that at the 
time of the first VA examination conducted following the 
veteran's discharge from service, the wound was stated to be 
superficial.  The most recent examination found no 
abnormality of the left forearm.  There was full range of 
motion of the left wrist and left elbow and there was no 
indication of any muscle, artery or nerve involvement.  These 
findings establish that the disability is not productive of 
more than moderate impairment.

The evidence supporting the veteran's claim for an increased 
rating consists of his statements concerning the severity of 
the disability to his left forearm.  In contrast, the medical 
findings on examination are more conclusive and of greater 
probative value.  Accordingly, the Board concludes that the 
weight of the evidence is against the claim for an increased 
rating for residuals of a shell fragment wound of the left 
forearm.  

	D.  Bone grafts of the right and left iliac crests and 
residuals of shell fragment wound of the right knee 

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803 (as in effect prior to August 30, 2002).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (as in effect prior to August 30, 2002).

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805.

Under the rating codes that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an 
area or areas exceeding 144 square inches (929 sq. cm.) are 
evaluated as 10 percent disabling.  Note (1) states that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7802.

A 10 percent evaluation is assignable for superficial, 
unstable scars.  Note (1) An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Note (2) states that a superficial scar is one not 
associated with underlying soft tissue damage.  Diagnostic 
Code 7803.

A 10 percent evaluation may be assigned for scars that are 
superficial and painful on examination.  Note (1) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) says that for this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe, even though amputation of the part would not 
warrant a compensable evaluation.  Diagnostic Code 7804.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), Court held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant" shall apply.  In a precedent opinion 
of the VA Office of the General Counsel, it was held that, 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, the Board must apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  See VAOPGCPREC 
3-2000; VAOPGCPREC 11-97.  The Board finds that the old and 
revised schedular criteria for rating scars are equally 
favorable to the veteran.

With respect to the donor site bone graft scars, the VA 
examination conducted in December 2002 demonstrated that the 
scars were not tender or adherent and they had normal 
texture.  The scars were not ulcerated and did not result in 
disfigurement.  In addition, the scars did not result in any 
functional impairment.  These findings are of greater 
probative value than the veteran's statements regarding the 
severity of his scars.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claims for 
an increased rating for bone graft donor site scars of the 
right iliac crest and the left iliac crest.  

The Board acknowledges that the VA examination of the muscle 
in December 2002 revealed a small punctuate wound of the 
right knee.  It was described as superficial.  Although the 
examination reports refer to right knee problems, it must be 
observed that the physician specifically stated that the 
veteran's knee disability was not related to the shell 
fragment wound.  Indeed, he commented that there was no 
disability associated with the shell fragment wound to the 
right knee.  The Board also notes that on the VA examination 
for scars in December 2002, there was no visible right knee 
scar.  Accordingly, the Board concludes that regardless of 
which criteria for evaluating scars is used, the medical 
evidence of record is against the claim for a compensable 
evaluation for residuals of a shell fragment wound of the 
right knee.


ORDER

An increased rating for postoperative residuals of a right 
wrist fracture is denied.

An increased rating for PTSD is denied. 

An increased rating for shell fragment wound of the left 
forearm, with injury to Muscle Group VII is denied.

An increased rating for bone graft donor site scar of the 
right iliac crest is denied.

An increased rating for bone graft donor site scar of the 
left iliac crest is denied.

An increased rating for residuals of a shell fragment wound 
of the right knee is denied.


REMAND

Although the issue of entitlement to a separate evaluation 
for scars of the right wrist was not adjudicated by the RO, 
it is raised by the record since tender scars of the right 
hand were found on the VA examination in December 2002.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  In light 
of the development requested concerning the issue of 
entitlement to a separate evaluation for residuals scars of a 
right wrist fracture, the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability is deferred.  Accordingly, the case is 
REMANDED to the RO for action as follows:

The RO should adjudicate the issue of 
entitlement to a separate compensable 
evaluation for scars of the right wrist.  

Following completion of the above, the RO should review the 
evidence and determine whether the claim may be granted.  If 
not, and the veteran files a notice of disagreement, he and 
his representative should then be furnished an appropriate 


statement of the case and be provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration. 



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



